Citation Nr: 0830248	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  02-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of left femur chondrosarcoma, status post 
resection, currently evaluated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Procedural history

The veteran served on active duty in the United States Army 
from October 1975 to October 1979.

Service connection was granted for chronic synovitis of the 
left hip in an April 1980 rating decision.  However, a tumor 
of the left hip was subsequently identified and the service-
connected disability was redenominated as 'residuals of left 
femur chondrosarcoma, status post resection.'  The April 2001 
rating decision, which is the subject of this appeal, 
confirmed and continued a previously assigned 20 percent 
disability rating.

In June 2003, the veteran presented testimony at a Board 
hearing at the RO.  
A transcript of the June 2003 hearing is associated with the 
veteran's claims folder.  In a December 2003 decision, the 
Board remanded the claim to the RO for further procedural and 
evidentiary development.

In November 2005, the Board again remanded the claim because 
the Veterans Law Judge (VLJ) who conducted the June 2003 
hearing was no longer employed at the Board.  In September 
2006, the veteran testified at a Board hearing before the 
undersigned VLJ at the RO in Portland, Oregon.  A transcript 
of that hearing has been associated with the veteran's claims 
folder.

In January 2007, the Board again remanded the veteran's claim 
for further evidentiary and procedural development.  In a 
September 2007 rating decision, the VA Appeals Management 
Center (AMC) increased the disability rating for the 
veteran's service-connected residuals of left femur 
chondrosarcoma to 60 percent.  A supplemental statement of 
the case (SSOC) was issued in September 2007.  

The veteran has not expressed satisfaction with the increased 
disability rating.  
This case thus remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

Issue not in appellate status

In its January 2007 remand decision, the Board noted that the 
veteran, through his representative, had raised the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities [TDIU] 
at the September 2006 personal hearing.  [TDIU had been in 
effect from November 1985 to September 1997 but had been 
discontinued.]   As that issue had not been considered by the 
RO, the Board referred the issue to the agency of original 
jurisdiction for appropriate action in its January 2007 
decision.  

Because the RO still has yet to adjudicate the TDIU claim, it 
is once again referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO]; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The veteran's service-connected disability is manifested 
by chronic pain, nonunion of the femur, and weight bearing 
preserved with the aid of an ambulatory device.

2.  The evidence does not show that the veteran's service-
connected residuals of left femur chondrosarcoma are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 60 percent disability rating 
for service-connected residuals of left femur chondrosarcoma, 
status post resection, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2007).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased evaluation for 
his service-connected residuals of left femur chondrosarcoma, 
which is currently assigned a 60 percent disability rating.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision.

Stegall concerns

In January 2007, the Board remanded the claim in order for 
VBA to identify [through a letter to the veteran] and obtain 
additional records pertaining to medical examination and 
treatment.  VBA was also to schedule the veteran for a VA 
medical examination.  The veteran's claim was then to be 
readjudicated.  

A letter was sent to the veteran on January 17, 2007 
requesting information from him concerning medical treatment 
of his service-connected disability.  The veteran responded 
in a statement dated January 31, 2007.  Additional medical 
evidence was identified and associated with the veteran's 
claims file.  A VA examination was performed in May 2007, the 
report of which is also associated with the claims file.  The 
claim was then readjudicated.  As was described in the 
Introduction, a 
60 percent disability rating was assigned.

Accordingly, the record demonstrates that the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the veteran was informed of the 
evidentiary requirements for an increased rating in letter 
dated April 2003, specifically, "[t]o establish entitlement 
to an increased evaluation, you must submit competent medical 
or lay evidence establishing that your service connected 
condition has increased in severity."  Similarly, an October 
2004 VCAA letter advised the veteran that to support an 
increased rating claim, "the evidence must show that your 
service disability has gotten worse."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the October 2004 VCAA 
letter.  The letter stated that VA would assist the veteran 
in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
and the Social Security Administration.  With respect to 
records from private doctors and hospitals, the VCAA letter 
informed the veteran that VA would make reasonable efforts to 
request such records.  The letter also informed the veteran 
that a medical examination would be scheduled if necessary to 
make a decision on his claim.

The October 2004 VCAA letter emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original].

The October 2004 VCAA letter specifically requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the veteran that he 
could submit or identify evidence other than what was 
expressly requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in letter from the RO dated March 2006.  The letter 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, 
statements from employers as to job performance and time lost 
due to service-connected disabilities, and witness 
statements.  

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of an increased rating claim: when the claim 
was received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the veteran's 
claim was re-adjudicated in the September 2007 supplemental 
statement of the case (SSOC), following the issuance of the 
March 2006 letter.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
recently held that a notice letter must inform the veteran: 
(1) that, to substantiate a claim, the veteran must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
VCAA letters the veteran was informed that he may submit 
evidence showing that his service-connected disability had 
increased in severity.  Specifically, in the March 2006 VCAA 
letter, the veteran was informed that examples of evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  Therefore, the veteran was informed that 
to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, the 
Board notes that the March 2006 VCAA letter did not contain 
notice of the specific schedular criteria. However, it is 
apparent from the record that the veteran had actual notice 
of the applicable criteria.  Specifically, the applicable 
rating criteria for the claimed condition were identified in 
the September 2007 SSOC.  Additionally, the text of the 
numerous VA examination reports [March 2001, October 2002, 
and May 2007] make it clear that the veteran was asked to 
provide information concerning the impact on his life and 
work as represented by his service-connected disabilities. 
Finally, the veteran's representative has acknowledged 
awareness of the applicable criteria and specifically 
referenced the criteria at the September 2006 Board hearing 
as well as in his July 2008 written argument.  Accordingly, 
the essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of what was 
necessary to substantiate his claim.  See Sanders, supra.  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  Vazquez-Flores, 22 Vet. App. 
at 49, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  

As to the third prong of the holding in Vazquez-Flores, in 
the March 2006 VCAA letter, the RO informed the veteran that 
the rating for his disability can be changed if there are 
changes in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The RO stated that VA uses a schedule 
for evaluating disabilities that is published as title 38 
Code of Federal Regulations, Part 4.  The RO indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
his impairment is not adequately covered by the schedule.  
The RO stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the veteran was 
told that an example of the evidence he should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the March 2006 VCAA letter the veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how your condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect him.  The veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in his possession 
that he may not have sent to VA; or reports of treatment for 
his condition while attending training in the Guard or 
Reserve.  

The veteran and his representative have not alleged that he 
received inadequate VCAA notice.  See Goodwin v. Peake, No. 
05-876 (U.S. Vet. App. May 19, 2008), [holding as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the veteran's statements, service records, as well as, VA and 
private treatment records.  Additionally, the veteran was 
afforded VA examinations in March 2001, October 2002, and May 
2007.  The reports of these examinations reflect that the 
examining physicians reviewed the veteran's past treatment 
history, recorded his complaints, conducted appropriate 
examinations, and rendered diagnoses and opinions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  As indicated above, he testified at a personal 
hearing before a retired VLJ in June 2003 and before the 
undersigned VLJ in September 2006.  His representative has 
presented written argument on his behalf, most recently in 
July 2008.  

Accordingly, the Board will proceed to a decision.



Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2007); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a diagnostic code

The veteran is currently assigned a 60 percent disability 
rating for residuals of left femur chondrosarcoma, status 
post resection, under 38 C.F.R. § 4.71a, Diagnostic Code 5255 
[femur, impairment of].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Board can identify no more appropriate diagnostic code 
than Diagnostic Code 5255, and the veteran has pointed to 
none.  There is no evidence of anklyosis in the medical 
records.  Therefore, 38 C.F.R. § 4.17a, Diagnostic Code 5250 
[hip, anklyosis of] is not applicable.  Nor is there evidence 
of a flail joint; accordingly, Diagnostic Code 5154 [hip, 
flail joint] does not apply.  Moreover, although degenerative 
joint disease of the hip and minimal shortening of the left 
femur have been diagnosed, the veteran is already receiving a 
rating as high as or higher than the ratings available under 
the pertinent diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253, and 5275.

Specific schedular criteria

Under Diagnostic Code 5255 [femur, impairment of], malunion 
of the femur with slight knee or hip disability warrants a 10 
percent evaluation.  Malunion of the femur with moderate knee 
or hip disability warrants a 20 percent evaluation.  Malunion 
of the femur with marked knee or hip disability warrants a 30 
percent evaluation.  Fracture of surgical neck of the femur, 
with false joint or fracture of the shaft or anatomical neck 
of the femur with nonunion, without loose motion, weight 
bearing preserved with aid of brace warrants a 60 percent 
evaluation.  Fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion (spiral or oblique 
fracture) warrants an 80 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2007).

The Board notes that terms such as "moderate" and "marked" 
are not defined in the Rating Schedule.  However, "marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  See Webster's New World Dictionary, Third 
College Edition (1988) at 828.  "Moderate" is defined as "of 
average or medium quality, amount, scope, range, etc." Id. at 
871.

Analysis

For the reasons expressed immediately below, the Board finds 
that the symptoms of the veteran's service-connected 
residuals of left femur chondrosarcoma are consistent with 
the currently assigned 60 percent disability rating under 
Diagnostic Code 5255.

Pursuant to Diagnostic Code 5255, an 80 percent disability 
rating is warranted upon fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion (spiral or 
oblique fracture).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5255 (2007).

The veteran was afforded a VA examination in May 2007.  In 
the examination report, the VA examiner diagnosed the veteran 
with status post multiple reconstructive surgeries for a 
tumor of the left thigh with persistent nonunion of an 
allograft.  In making this diagnosis, the examiner relied on 
x-rays from March 2007 which demonstrated "some evidence in 
the distal aspect of the graft that is not completely healed 
yet, consistent with a nonunion."  
  
It is in fact uncontroverted that nonunion is present.  The 
question which must be answered is whether the other 
requirement for an 80 percent rating, loose motion, is also 
present.  

Significantly, the May 2007 VA examiner did not identify any 
loose motion, which would allow for an 80 percent disability 
rating under Diagnostic Code 5255.  
The May 2007 VA examination report appears consistent with 
the medical evidence of record.  Specifically, June 2005 X-
ray findings demonstrated, "left femoral neck at 90 degrees. 
. . .  Screws without evidence of loosening - no windshield 
effect."

A careful review of the record indicates that there is no 
medical evidence of record tending to indicate that the 
veteran experiences loose motion as a residual of his left 
femur disability.  

In short, the medical evidence does not support an increased 
disability evaluation for the veteran's service-connected 
residuals of left femur chondrosarcoma under the pertinent 
criteria.  

DeLuca consideration 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2007).

However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5255, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v Brown, 9 Vet. App. 
7, 11 (1996).

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The record indicates that the veteran is currently service-
connected for six post-operative scars, related to his left 
femur chondrosarcoma:  scar, left hip and thigh, evaluated as 
10 percent disabling; scar, right posterior iliac crest, 
assigned a noncompensable disability rating; scar, left 
posterior iliac crest, assigned a noncompensable disability 
rating; scar, right anterior iliac crest, assigned a 
noncompensable disability rating; scar, left anterior iliac 
crest, assigned a noncompensable disability rating; and scar, 
left lateral calf, assigned a noncompensable disability 
rating.  Accordingly, the RO has already assigned separate 
disability ratings for the surgical scars associated with the 
veteran's service-connected residuals of left femur 
chondrosarcoma disability rating.

The medical evidence of record does not disclose any other 
separately ratable disabilities associated with the veteran's 
service-connected residuals of left femur chondrosarcoma, 
status post resection, and the veteran and his representative 
have pointed to none.

Hart consideration

In Hart v. Mansfield, supra, the Court held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 
U.S.C.A. § 5110 (West 2002).  

On February 12, 2001, the RO reopened the veteran's claim in 
order to review the level of his service-connected status-
post left femur chondrosarcoma disability.  The veteran 
himself did not file an increased rating claim.  The Board 
therefore finds that the relevant time period to be 
considered, pursuant to Hart, is one year prior to the date 
of the RO's February 12, 2001 letter.  Accordingly, the 
question to be answered by the Board is whether any different 
rating should be assigned for the relevant time period under 
consideration [February 12, 2000 to the present]. 

Initially, the Board notes that the RO assigned temporary 
total evaluations for the service-connected residuals of left 
femur chondrosarcoma from August 5, 2004 to October 1, 2004 
and from February 17, 2005 to April 1, 2005 based on two 
surgeries and corresponding periods of convalescence.  
Setting those aside, the service-connected disability has 
been rated 20 percent as of February 12, 2000; and 60 percent 
as of April 1, 2005, the date following the expiration of the 
most recent temporary total evaluation. 

The assigned 20 percent rating prior to April 1, 2005 
contemplates moderate impairment due to malunion of the 
femur.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2007).

There is no pertinent medical evidence for several years 
prior to February 12, 2000.  
A March 2003 VA treatment note indicated that "over the past 
15-16 years, the patient has been largely asymptomatic with 
his left hip . . . ."

The first significant evidence was in March 2001, when an 
examiner noted that the veteran "denies any motion loss in 
the left hip," but stated that "range of motion can be 
painful."  The examiner further opined, "[d]uring flare-ups 
of pain involving the patient's leg at this time, I would not 
expect additional motion loss involving the hip or the knee.  
I would expect diminished endurance graded as moderate, 
however, in association with increased pain at the femoral 
area."  An October 2002 VA examiner noted his agreement with 
the March 2001 VA examiner.   
He diagnosed the veteran with "postoperative chondrosarcoma, 
left proximal femur with moderate varus deformity of the 
proximal femur at his bone graft site." 
[Emphasis added by the Board.]  Crucially, a VA treatment 
record indicated that the veteran "was ambulating 
independently without an assistive device prior to surgery."  
See VA treatment record, dated August 2004.

The competent medical evidence of record does not show 
impairment of the femur which could be characterized a 
greater than moderate during this period of time.  
Accordingly, after careful review of the medical evidence for 
this period, the Board does not find evidence sufficient to 
warrant an increased disability rating from February 12, 2000 
to August 5, 2004.  
	
A November 2004 VA treatment record indicated that the 
veteran had not returned to his normal electrician duties.  
X-rays taken at that time demonstrated "normal post-
operative alignment with coxa vara of the femoral neck.  The 
proximal screw is backing out slightly."  A January 2005 
treatment note reported that the veteran presented "with 
increased pain and has gone from walking without assistive 
device to using a cane and now using bilateral arm crutches 
to get around."  X-ray images taken at that time 
demonstrated that "the proximal screw has backed out 
approximately 3mm more since the previous x-ray dated 
November 2004."  

The Board finds that the competent medical evidence of record 
demonstrates 'marked' disability under Diagnostic Code 5255 
as of October 1, 2004.  That is, the veteran's disability 
became noticeable due to his use of assistive devices.    

The Board also considered the veteran's entitlement to a 60 
percent disability rating for this period.  However, nonunion 
of the femur was not indicated by the medical record until 
after the February 2005 surgery.  

Accordingly, a disability rating of 30 percent disabling is 
warranted for the period of October 1, 2004 to February 17, 
2005.  To that extent only, additional disability is 
assigned.  

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Board notes that the veteran has required two surgeries 
during the appeal period.  As indicated above, the veteran 
was compensated for these surgeries and their corresponding 
periods of convalescence by the assignment of temporary total 
evaluations from August 5, 2004 to October 1, 2004 and from 
February 17, 2005 to April 1, 2005.  The record does not 
indicate that the veteran has otherwise been hospitalized as 
a result of his service-connected disability.      

With respect to marked interference with employment, the 
evidence shows that the veteran worked full-time as an 
electrician until August 2004.  The Board acknowledges that 
the veteran's service-connected disability has interfered 
with his ability to maintain this particular vocation.  
However, the medical evidence is clear that the veteran's 
service-connected left femur disability does not markedly 
interfere with many other forms of employment.  Specifically, 
a VA treatment record dated March 2007 stated, "[i]t is 
clear from talking to this gentleman that it is unrealistic 
for him to return to full employment as an electrical 
contractor.  More likely however if this patient is able to 
return to work, it would be in the form of a desk job."  
Consistently, the May 2007 VA examination report indicated 
that the veteran would be capable of sedentary work "that 
did not put any stress across his femur."  

Any potential occupational impairment is specifically 
contemplated in the 60 percent rating which is currently 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected residuals of left femur 
chondrosarcoma presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2007).



ORDER

Entitlement to an increased disability rating for service-
connected residuals of left femur chondrosarcoma is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


